Citation Nr: 1826941	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to education benefits under the provisions of Chapter 33, Title 38, United States Code (Chapter 33 or Post-9/11 GI Bill) prior to January 1, 2014.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 2006 to November 2006 and from February 2008 to March 2009, including service in Iraq from May 2008 to February 2009.  Further, the record reflects she had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

The record reflects the Veteran made an irrevocable election to receive Chapter 33 (Post-9/11) education benefits effective January 1, 2014.


CONCLUSION OF LAW

The criteria for receipt of Chapter 33 (Post-9/11) education benefits prior to January 1, 2014, are not met.  38 U.S.C.A. § 3301 (West 2014); 38 C.F.R. § 21.9520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The governing law regarding eligibility for educational assistance under 38 U.S.C. Chapter 33 (Post-9/11) can be found at 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520.  Initially, the Board notes that there is no dispute the Veteran has satisfied the eligibility requirements for Chapter 33 (Post-9/11 GI Bill) education benefits as she has already been deemed eligible for such.  The issue in this case is whether she can receive such benefits for coursework prior to January 1, 2014.

The law provides that after a veteran has applied for basic educational assistance benefits under the provisions of the Post-9/11 GI Bill and met the minimum service requirements, he or she may make an irrevocable election to receive benefits under Post-9/11 GI Bill by relinquishing eligibility under other education program(s) administered by VA.  See 38 C.F.R. § 21.9520(c). 

In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520(c) have been met, as the record contains a fully completed application Form 22-1990, in which the Veteran elected to receive Chapter 33 benefits for coursework that was to begin January 1, 2014.  Although the applicable regulatory provisions of 38 C.F.R. § 21.9520(c) does not explicitly impose a requirement that a filed VA Form 22-1990 include a statement acknowledging that election for Post-9/11 GI Bill (Chapter 33) program in lieu of other education benefits is irrevocable, the Veteran did include such a statement as part of her VA Form 22-1990; i.e., she explicitly acknowledged that her election was "irrevocable and may not be changed."

The Veteran, however, contends she was unaware at the time her application was filed that she could have received Chapter 33 benefits for coursework she completed prior to January 1, 2014.  She stated in her Notice of Disagreement that she was "significantly uneducated as to the benefits I was entitled."  She also made reference, in her Substantive Appeal, to the Veteran's Access, Choice, and Accountability Act of 2014 as supporting the benefit she was seeking.  She has indicated the facts in this case warrant amending the effective date of January 1, 2014.

Although the Board is sympathetic to the Veteran, it cannot ignore the fact that she affirmatively submitted a VA Form 22-1990 in which she explicitly made an irrevocable election to receive Chapter 33 (Post-9/11) education benefits effective from January 1, 2014.  The applicable regulatory provisions of 38 C.F.R. § 21.9520 provide that once such an effective date has been selected it cannot be changed.  Nothing in the legislation referenced by the Veteran changes that applicable provision.  To the extent she has contended she received inadequate information from VA regarding her eligibility for such benefits, there is caselaw to the effect that "[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. App. 356, 359 (1995).  Moreover, the Veteran's claimed lack of understanding of the benefits at the time of the revocation does not constitute a basis for the relief the Veteran now seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).

In view of the foregoing, the Board must find there is no legal basis which would permit the Veteran to receive Chapter 33 (Post-9/11) education benefits prior to January 1, 2014, in this case.  Consequently, this appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.).


ORDER

The appeal is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


